                                                                                      FILED
                            UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOtA
                                                                                       OCT 0^ 2018
                                   SOUTHERN DIVISION

                                               *


MICHAEL HOWARD HUNTER;                         *           CIV 18-04119
CIVIL RIGHTS CENTER OF SOUTH                   *
DAKOTA; and ALL CITIZENS SIMILARLY *
SITUATED,                          *

              Plaintiffs,                      *

                                               *

                                               *

                                               *
                                                     ORDER DISMISSING COMPLAINT IN
                                               *
                                                    IN PART AND DIRECTING SERVICE
                                               *
       vs.                                          IN PART
                                               *




                                               *


SIOUX CITY POLICE DEPARTMENT;                  *

                                               *
CITY OF SOUTH SIOUX CITY POLICE
DEPARTMENT; CITY OF WATERTOWN;                 *


CITY OF ROGERS POLICE; CITY OF                  *

                                               *
ROGERS CHIEF OF POLICE; CITY OF
                                               *
FORT SMITH POLICE DEPARTMENT;
                                                *
CITY POLICE OF SIOUX FALLS; CITY
POLICE OF BELLE FOURCHE;EVERY                  *

                                               *
POLICE OFFICER UNNAMED AND
SIMILARLY SITUATED; and                         *

                                               *
DICK JOHNSON.
                                               *

                                               *
              Defendants.
                                               *




   On September 20, 2018, plaintiff, Michael Howard Hunter("Hunter"), appearing         se, filed
a complaint on behalf of himself and on behalf of the Civil Rights Center of South Dakota ("the
Civil Rights Center")alleging violations ofhis civil ri^ts under 42 U.S.C. § 1983. Doc. 1. Named
defendants are: City of Sioux City, Iowa, Police Department; City of South Sioux City, Nebraska,
Police Department; City of Watertown, South Dakota; City of Rogers, Arkansas, Police
Department and Chief of Police, in his individual and official capacity; City of Fort Smith,
Arkansas, Police Department; City of Sioux Falls, South Dakota, Police Department; City Police
of Belle Fovirclie, South Dakota; Every Police Officer Unnamed and Similarly Situated; and Dick
Johnson, Mayor of Devils Lake, North Dakota, in his individual and official capacity
("Defendants"). In his complaint. Hunter alleges that police officers employed by Defendants
threatened to arrest and jail him for soliciting funds on behalf of himself and the Civil Rights
Center on city streets and sidewalks in violation of his First Amendment right to free speech and
his equal protection and due process rights under the Fourteenth Amendment.'
         Pending before the Court is Hunter's: 1) Motion for Leave to Proceed in Forma Pauperis,
Doc. 3; 2) Motion to Appoint Counsel, Doc. 3; 2) Motion for Temporary Restraining Order and
Preliminary Injunction, Docs. 1 and 2; 3) Motion for Permanent Injunction Doc. 1 and 2; and 4)
Motion for Class Certification, Doc. 1. Hunter asks the Court to issue a temporary restraining
order and a preliminary and permanent injunction prohibiting: 1) Defendants and all other
municipalities nationwide from stopping, questioning, and harassing Hunter for soliciting funds
on behalfofhimself and the Civil Rights Center; and 2)Defendants from enforcing city ordinances
which Hunter alleges violate his civil rights. Hunter also seeks compensatory damages of more
than fifteen million dollars. Hunter asks the court to "issue a writ of mandamus and/or in the

altemative issue a writ of prohibition that is nationwide exercise in aid of the Court's jurisdiction
and requires specific performance of duties owed to plaintiff."
        For the foregoing reasons. Hunter's Motion for Leave to Proceed in Forma Pauperis, Doc.
3,is granted. Hunter's Motion for Temporary Restraining Order and Preliminary Injunction, Docs.
1 & 2; Motion for Class Certification, Doc. 1; and Motion to Appoint Counsel, Doc. 3, are denied.
Himter's claims against nonresident defendants South Sioux City Police Department; City ofSouth
Sioux City Police Department; City ofRogers Police and ChiefofPolice; City ofFort Smith Police
Department; and Dick Johnson are dismissed because the Court lacks personal jurisdiction over
these defendants. Hunter's claims against the City Police of Sioux Falls and City Police of Belle
Fourche and Every Police Officer Unnamed and Similarly Situated are dismissed for failure to
state a claim upon which relief may be granted. The court orders that Hunter shall submit a
completed summons and USM-285 form to the Clerk of Court for defendant City of Watertown
and that the United States Marshals Service shall serve the completed summonses,together with a
copy ofthe complaint and this order, upon the remaining defendant. City of Watertown.


^ Hunter also asserts claims against the cities of Jamestown and Devils Lake, North Dakota, although they are not
named defendants in this action.
                                   FACTUAL BACKGROUND

As the court construes the complaint, the facts alleged by Hunter as to each named defendant are
as follows:



Defendant Sioux City. Iowa, Police Department

On or about August 4, 2018, Hunter was stopped and questioned by a Sioux City police officer for
solicitation of funds on behalf of himself and the Civil Rights Center. On September 9, 2018,
Hunter was stopped by a Sioux City police officer driving car 138 and was told he would be
arrested if he did not cease his solicitation.



South Sioux City. Nebraska. Police Department
South Sioux City enacted an ordinance requiring a person engaged in solicitation to pay a fee that
Hunter cannot pay due to his indigent status.


City of Watertown. South Dakota

In Watertown, South Dakota, a police officer told Hunter he was prohibited from solicitation
pursuant to a city ordinance that requires police approval before soliciting.


Citv Police of Sioux Falls. South Dakota

On September 9, 2018,two police officers stopped Himter when he was soliciting funds on behalf
of himself and the Civil Rights Center and the officers stated that his activities on city property
violated the law and that he could be arrested. While soliciting in Sioux Falls, Hunter has been
stopped and threated with jail time by Sioux Falls City police officers numerous times over the
last sixteen(16)months even though Hunter purports that there is no city ordinance that prohibited
his activity.


Citv of Rogers. Arkansas and Chief ofPolice. Citv of Rogers

In the City of Rogers, Arkansas, the Chief of Police issued Hunter a warrant for his arrest for
soliciting funds on behalf of himself and the Civil Rights Center pursuant to a city ordinance that
requires police approval before soliciting.
City of Fort Smith, Arkansas

Hunter was threatened with arrest for solicitation on hehalf of himself and the Civil Rights Center
and even though Hunter purports that there is no city ordinance regulating that activity.


Dick Johnson. Mayor of Devils Lake. North Dakota

Hunter was issued a warrant and threatened with jail time in Devils Lake, North Dakota, pursuant
to an ordinance regulating his solicitation activity. Hunter alleges that the ordinance in Devils
Lake, North Dakota, requires a person engaged in solicitation to get approval ofthe acting mayor,
Mr. Johnson.

                                           DISCUSSION

          Hunter contends this court has jurisdiction over this matter pursuant to 42 U.S.C. § 1983.
Section 1983 provides a cause of action against any "person who, under the color of any statute,
ordinance, regulation, custom, or usage, of any State" causes the deprivation of a right protected
by federal law or the United States Constitution. 42 U.S.C. § 1983.
    I.        Plaintiff Civil Rights Center of South Dakota
    As a preliminary matter, the court must address the issue of Mr. Hunter's relationship to the
other plaintiff, the Civil Rights Center. Because Hunter is not an attorney, he is not permitted to
file lawsuits on behalf of other another entity. See Steele v. City ofBemidji, 257 F.3d 902, 905
(8th Cir. 2001)(citation omitted)(stating that a non-lawyer has no right to represent another entity
in federal court): see also Lattanzio v. COMTA, 481 F.3d 137,139(2nd Cir. 2007)(noting that 28
U.S.C. § 1654 "does not permit unlicensed laymen to represent anyone else other than
themselves"). Accordingly, this court will construe Hunter's complaint as asserting only claims
on his behalf.

    II.       Motion to Proceed In Forma Pauperis
          A federal court may authorize the commencement of a suit without prepayment of fees
when an applicant files an affidavit stating he is unable to pay the costs of the lawsuit. 28 U.S.C.
§ 1915. Determining whether an applicant is sufficiently impoverished to qualify to proceed in
forma pauperis under § 1915 is committed to the court's discretion. Cross v. Gen. Motors Corp.,
721F.2d 1152,1157(8th Cir. 1983)(citations omitted). "In forma pauperis status does not require
a litigant to demonstrate absolute destitution." Lee v. McDonald's Corp., 231 F.3d 456, 459 (8th
Cir. 2000).
        The Court finds that Mr. Hunter has sufficiently demonstrated his need to proceed in forma
pauperis. In his affidavit, Hunter reports that he is ciurently unemployed, owns no property of
value, and that his monthly expenses exceed his social security and disability income.
Accordingly, Hunter's motion for leave to proceed in forma pauperis is granted.
    III.    Hunter's Complaint
    Congress has directed this Court under 28 U.S.C. § 1915 to review and screen claims in a
complaint being filed in forma pauperis to determine if they are: 1)frivolous or malicious, 2)fail
to state a claim on which relief may be granted, or 3)seek monetary relief against a defendant who
has immunity. See 28 U.S.C. § 1915(e)(2)(B). While § 1915 contains no express authorization
for lack of personal jurisdiction or venue, a district court may consider personal jurisdiction and
venue sua sponte "ifit appears beyond doubt that the petitioner can prove no set offacts in support
of the claim which would warrant relief." Sanders v. United States, 760 F.2d 869, 871 (8th Cir.
1985) (citations omitted); see also Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006)
("[Ujnder § 1915, the district court may consider personal jurisdiction and venue sua sponte only
when the defense is obvious fi-om the face ofthe complaint and no further factual record is required
to be developed.") (internal quotations and citation omitted); Moore v. Bertsch, 450 Fed.Appx.
561 (8th Cir. 2012)(affirming district court's preservice dismissal for lack of personal jurisdiction
under § 1915); Johnston v. Wilkins, 709 Fed.Appx. 404(8th Cir. 2008)(affirming district court's
ruling that it lacked personal jurisdiction over claims in preservice review pursuant to § 1915);
Rossman v. Smiley, No. 1:17-cr-275,2018 WL 264176(D. N.D. Jan. 2,- 2018)(adopting report and
recommendation dismissing in preservice review some of plaintiffs claims for lack of personal
jurisdiction).
    A. Lack ofPersonal Jurisdiction
    In determiriing whether a federal court has personal jurisdiction over a defendant, the court
must determine (1) whether the applicable statute potentially confers jurisdiction by authorizing
service ofprocess on the defendant and(2) whether the exercise ofjurisdiction comports with due
process. Trujillo, 465 F.3d at 1217(quotations and citation omitted); see also Steinbuch v. Cutler,
518 F.3d 580, 585-86 (8th Cir. 2008) (discussing due process requirements for personal
jurisdiction). Section 1983 does not, by itself, confer nationwide service of process or jurisdiction
upon a federal district court to adjudicate claims arising under that statute. Trujillo, 465 F.3d at
1217; see also Johnson v. Wilkins, No. 5:17-cv-05158, 2017 WL 3723674, at *3(W.D. Ark. Aug.
29, 2017), aff'd, 709 Fed.Appx. 404 (8th Cir. 2018)(citation omitted)("Section 1983 does not
provide for nationwide serviee of proeess.").
    In order for a eourt to exercise personal jurisdietion over nonresident defendants, a plaintiff
must state suffieient faets in the complaint to support a reasonable inference that defendants may
be subjected to jurisdiction in the forum stated. Steinbuch, 518 F.3d at 585 (citation omitted). In
this ease, because the long-arm statutes in the nonresident defendant states in this ease confer
jurisdiction to the fullest eonstitutional extent, the Court's inquiry is limited to whether sueh an
exereise ofjurisdiction would comport with due process. See id.("The Arkansas long arm statute
eonfers jurisdiction to the fullest eonstitutional extent...."); Aaron Ferer & Sons Co. v. Atlas Scrap
Iron & Metal Co., 558 F.2d 450, 453 (8th Cir. 1977)("[T]he reaeh of the Nebraska long-arm
statute is limited only by the constitutional constraints imposed by the minimum eontaets rule.");
Kangas v. Kieffer, 495 Fed.Appx. 749, 750 (8th Cir. 2012)("Because North Dakota's long-arm
.statute authorizes jurisdietion over non-resident defendants to the fullest constitutional extent...")
{citingHansen v. Scott,645 N.W.2d 223,230(N.D. 2002)); Brown v. Kerkhoff, 504 F.Sup.2d 464,
499(S.D. Iowa Aug. 23, 2007)("The jurisdictional reach of Iowa's state eourts is eommensurate
with that permitted by due proeess principles embedded in the federal eonstitution.").
    Due proeess requires "minimum eontaets" between a nonresident defendant and the forum
state, such that the maintenance of the suit does not offend "traditional notions of fair play and
substantial justiee." World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92 (1980).
The minimum contact inquiry focuses on whether the defendant purposely availed itself of the
privilege of condueting benefits and protections of its laws. Hanson v. Denckla, 357 U.S. 235,
253(1958)(citation omitted).
    The Supreme Court has recognized two theories for evaluating personal jurisdiction: general
and specific jurisdiction. Helicopteros Nactionales de Colombia, S.A. v. Hall, 466 U.S. 408
(1984). "A state may exereise general jurisdiction if a defendant has carried on in the forum state
a continuous and systematic, even if limited, part of its general business; in such circumstances
the alleged inquiry need not have any conneetion with the forum state." Steinbuch, 518 F.3d at
586 {ciimgKeeton v. Hustler Magazine,Inc., 465 U.S. 770, 779(1984)). The plaintiff must make
a prima faeie showing, however, that the defendant's eontaets were not"random,""fortuitous," or
"attenuated." Id. at 587 {ciimgKeeton,465 U.S. at 774). "Specific jurisdiction on the other hand
is appropriate only if the injuiy giving rise to the lawsuit occurred within or had some conneetion
to the forum state, meaning that the defendant purposely directed its activities at the forum state
and the claim arose out of or related to those activities." Id. (citing Burger King Corp. v.
Rudzewicz, 471 U.S. 462,472(1985)).
     The Court finds that Hunter has not nor cannot plead facts which would support an exercise
of this Court's jurisdiction over defendants Sioux City, Iowa, Police Department; City of South
Sioux City, Nebraska, Police Department; City of Rogers, Arkansas Police and Chief of Police;
City of Fort Smith, Arkansas, Police Department; and Dick Johnson. Hunter's alleged injuries
occurred while he was soliciting funds in the nonresident defendant states and have no connection
to the forum state.

    Although the Court does not have personal jurisdiction over these nonresident defendants,
before dismissing Hunter's claims against these defendants, the Court,must determine "if it is in
the interest ofjustice" to transfer this action "to any other such court in which the action...could
have been brought at the time it was filed." 28 U.S.C. § 1631; see also Johnson, 709 Fed.Appx.
at 405 (affirming that the district court lacked jxuisdiction over plaintiffs claims, but remanding
plaintiffs claim for the district court to consider whether the interest ofjustice requires it to transfer
the claim under § 1631). A transfer under § 1631, rather than dismissal, is appropriate "when a
plaintiffin good faith filed in the wrong court and the statute oflimitations would have run before
he could refile properly." Gunn v. United States Dep't ofAgriculture, 118 F.3d 1233, 1240 (8th
Cir. 1997)(citation omitted).
    Section 1983 does not contain a specific statute oflimitations and the Supreme Court has held
that § 1983 claims accruing within a particular state are to be governed by that state's general
personal-injury statute of limitations. Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82
(8th Cir. 1992)(citing Wilson v. Garcia, 471 U.S. 261 (1985)). In construing Hunter's complaint,
the court finds that the claims as alleged by Himter against the nonresident defendants are based
on events that occurred fairly recently and that none of these claims appears to be subject to any
imminent statute oflimitations deadline. SeeDevries v. Driesen,766 F.3d 922,923(8th Cir. 2014)
(affirming the district court's decision barring plaintiffs § 1983 claim pursuant to Iowa Code Sec.
614.1(2)(2013)two year personal injury statute of limitations); White v. Garrison, No. 95-2052,
1995 WL 704321, at *1 (8th Cir. Dec. 1, 1995) (per curiam) (stating that any claim for a
constitutional violation arising under § 1983 is subject to the three-year Arkansas limitations
statute for general personal injury. Ark. Code Ann. 16-56-105 (Michie 1994)); Bridgeman v.
Nebraska State Pen., 849 F.2d 1076, 1077(8th Cir. 1988)(per curiam)(stating that the four-year
                                                         /

personal injury statute of limitations provided for in Neb. Rev. Stat. § 25-207(1985) applied to
plaintiffs section § 1983 claims); Kessel v. Schaff, 697 F.Supp. 1102 (D. N.D. Aug. 12, 1987)
(holding that North Dakota's two year statute of limitations governing intentional torts found in
N.D.C.C. § 28-01-18(1) applies to § 1983 actions).
    Accordingly, Hunter's claims against South Sioux City Police Department; City,of South
Sioux City Police Department; City of Rogers Police and Chief of Police; and City of Fort Smith
Police Department; and Dick Johnson are dismissed by this Court in their entirety for lack of
personal jurisdiction over these nonresident defendants.
    B. Failure to State a Claim Upon Which Relief May Be Granted
    In the court's review and screening of Hunter's claims pursuant to § 1915, the court must
dismiss claims that fail to state a claim upon which relief may be granted. 28 U.S.C. § 1915. A
complaint fails to state a claim upon which relief may be granted if it does not plead "enough facts
to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007). A plaintiffs complaint "does not need detailed factual allegations...[but]
requires more than labels and conclusions, and a formulaic recitation of a cause of action's
elements...." Id. at 555. "Factual allegations must he enough to raise a right to relief above the
speculative level." Id. When determining whether a complaint fails to state a claim upon which
relief may be granted, this Court "assumes as true all factual allegations in the pleadings,
interpreting them most favorably to the [pleader]." Magee v. Trustees ofHamline Univ., lAl F.3d
532, 534-35(8th Cir. 2014)(citation omitted). Because Hunter is proceeding pro se, his pleading
must be liberally construed and his complaint, "however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89,
94(2007)(internal quotation marks and citation omitted). Although pro se complaints are to be
construed liberally, "they must still allege facts sufficient to support the claims advanced." Stone
V. Harry, 364 F.3d 912, 914 (8th Cir. 2004). The court is not required to supply additional facts
for a pro se plaintiff, nor construct a legal theory that assumes facts which have not been pleaded.
See id. (citing Dwnn v. White, 880 F.2d 1188, 1197(10th Cir. 1989)).
   When considering whether a complaint fails to state a claim upon which reliefmay be granted,
the court must generally ignore materials outside the pleadings, but may consider some materials
that are part of the public record or do not contradict the complaint, as well as materials that are
necessarily embraced by the pleadings. See Miller v. Redwood Toxicology Lab., Inc., 688 F.3d
928, 931 (8th Cir. 2012)(quotations and citation omitted).
    a. Claims against City Police of Belle Fourche and Every Poliee Officer Unnamed and
       Similarly Situated
    Hxmter's claims against the City Police of Belle Fourche and Every Poliee Officer Unnamed
and Similarly Situated fail to state a claim because Hunter lacks standing to bring his claims against
these defendants.

    Standing "is a threshold question in every federal case, determining the power ofthe court to
entertain suit." Warth v. Seldin, 422 U.S. 490,498 (1975). "The standing question is whether the
plaintiff has 'alleged such a personal stake in the outcome of a controversy' as to warrant his
invocation of federal-court jurisdiction and to justify exercise of the court's remedial powers on
his behalf. Id. at 498-99 (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). In order to possess
standing to bring a claim in federal court, a plaintiff must show (1) it has suffered an "injury in
fact" that is (a) concrete and particularized and (b) actual or imminent, not conjectural or
hypothetical;(2)the injury is fairly traceable to the challenged action ofthe defendant; and 3)it is
likely, as opposed to merely speculative, that the injury will be redressed by a favorable decision.
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000)
(quoting Zwyaw v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).
     Hunter lacks standing to bring his claims against the City Police of Belle Fourche and Every
Police Officer Unnamed and Similarly Situated. Nowhere in the complaint does Hunter allege
that he has suffered an "injury in fact" from any actions taken by the City Police of Belle Fourche
or from and Every Police Officer Unnamed and Similarly Situated.
    Accordingly, Hunter's claims against the City Police of Belle Foirrche and Every Poliee
Officer Unnamed and Similarly Situated are dismissed in their entirety for failure to state a claim
upon which relief may be granted.
   b. Claims against Municipalities in the Forum State
   Hunter seeks compensatory damages and injunctive relief against the named municipal
defendants. Specifically, in Hunter's claim for injunctive relief, he asks the court to issue an
injunction permanently enjoining the municipal defendants from stopjping, questioning, and
harassing Hunter for soliciting fimds oh behalf of himself and the Civil Rights Center.
Municipalities and other local government units can he sued directly under § 1983 for monetary.
declaratory, or injunctive relief when a complaint alleges: 1)the existence of a policy, ordinance,
regulation, or decision officially adopted and promulgated by the body's officers, or a custom or
practice so permanent and well-settled as to constitute a custom or usage with the force of law;
and 2) that the official policy or custom was responsible for a deprivation of the plaintiff's
constitutional rights. SeeMonell v. N.Y. Dept. ofSocial Serv., 436 U.S. 658,691 (1978).
         i.      Municipalities without an Ordinance
    As this court construes Hunter's complaint. Hunter alleges that in the City ofSioux Falls, South
Dakota, he was stopped, questioned and threatened with arrest and jail time by police officers
employed thereby for his solicitation activity although there was no city ordinance purportedly
regulating such activity. Because Hunter does not allege that police officers employed by the City
Police of Sioux Falls were acting pursuant to an ordinance or custom. Hunter's claims against this
defendant are dismissed for failure to state a claim upon which relief may be granted.
         a.      Municipalities with an Ordinance
    Hunter alleges that in Watertown, South Dakota, a police officer told him that he was
prohibited from solicitation in violation of his First Amendment right to fi"ee speech and rights to
due process and equal protection imder the Fourteenth Amendment pursuant to a city ordinance
that requires police approval before solicitiug. Ilie court finds that the facts as alleged by Hunter
state a claim for relief under Monell, 436 U.S. 658 (1978).
   rv.        Temporary Restraining Order and Preliminary Injunction
   Hunter requests both a temporary restraining order and a preliminary injunction. Applications
for preliminary injunctions and temporary restraining orders are generally measured against the
same factors, which are set forth in Dataphase Systems, Inc. v. CL Systems, Inc., 640 F.2d 109,
113 (8th Cir.1981)(en bane). In Dataphase, the court clarified the factors district courts should
consider when determining whether to grant a motion for preliminary injunctive relief: (1) the
threat of irreparable harm to the movant;(2) the balance between that harm and the injury that
granting the injunction will inflict on the other interested parties;(3) the probability the movant
will succeed on the merits; and(4) whether the injunction is in the public interest. Id. at 114.
   Hunter does not allege in this complaint that he will suffer irreparable harm if denied at
temporary restraining order or preliminary mjunetion. Failure to show irreparable harm alone is a
sufficient basis for a court to deny injunctive relief. Gelco Corp. v. Coniston Partners, 811 F.2d
414,420(8th Cir. 1987)("Once a court determines that the movant has failed to show irreparable


                                                 10
harm absent an injunction, the inquiry is finished and the denial of injunctive request is
warranted.").
    Accordingly, the Court will deny Hunter's request for a temporary restraining order and
preliminary injunction.
   V.       Motion for Class Certification

   Hunter asserts that his lawsuit is filed on behalf himself and "all citizens similarly situated."
Doc. 1. Hunter further requests that the court issue an order for class certification pursuant to Rule
23 ofthe Federal Rules of Civil Procedure. Doc. 1.


   To receive class certification under Rule 23, a movant must demonstrate the following:

        (1) the class is so numerous that joinder of all members is impracticable,(2)there
        are questions oflaw or fact common to the class,(3)the claims or defenses of the
        representative parties are typical of the claims or defenses of the class, and (4)the
        representative parties will fairly and adequately protect the interests ofthe class.

In addition to meeting each of these prerequisites to class certification, movants must also satisfy
one ofthe circumstances outlined in Rule 23(b)(l)-(3).

   After screening Hunter's complaint and his motion for class certification, it is apparent that
Hunter is incapable of fairly and adequately protecting the legal interests of his purported
class. See 7A Wright, Miller & Kane, Federal Practice and Procedure, Civil 3d § 1769.1 (class
representatives cannot appear pro se). Furthermore, Himter's motion for class certification does
not demonstrate "that there are other members ofthe class who have the same or similar grievances
as the plaintiff." Donaldson v. Pillsbury Co., 554 F.2d 825, 830 (8th Cir. 1977). Hunter has
therefore failed to satisfy two of the four prerequisites to class certification. Accordingly, the
Court denies Hunter's motion for certification of a class.


   VI.      Motion to Appoint Counsel
   Hunter also moves this court to appoint counsel. Doc. 3."A pro se litigant has no statutory or
constitutional right to have coxmsel appointed in a civil case." Stevens v. Redwing, 146 F.3d 538,
546(8th Cir. 1998)(citing Wiggins v. Sargent, 753 F.2d 663,668 (8th Cir. 1985)). "In civil rights
matters the court may pursuant to 28 U.S.C. § 1915 request an attorney to represent a party if,
within the court's discretion, the circumstances are such that would properlyjustify such a request."
Mosby V. Mabry, 697 F.2d 213,214(8th Cir.1982)(intemal quotations and citation omitted).

                                                 11
    In determining whether to appoint counsel to a pro se litigant's civil case, the district court
considers the complexity ofthe case, the ability ofthe indigent litigant to investigate the facts, the
existence of conflicting testimony, and the indigent's ability to present his claim. Stevens, 146
F.3d at 546 (citation omitted). The facts of Hunter's claims are not complex and at this stage in
the proceedings, the Court does not deem it necessary to appoint counsel. Accordingly, Hunter's
motion to appoint counsel is denied.
    VII.    Request to the Court to Issue a Writ of Mandamus or Writ of Prohibition
    As the Court construes Hrmter's complaint. Hunter asks the Court to issue an order enjoining
all municipalities and their agents nationwide from interfering with Hunter's solicitation activities.
Hunter lacks standing to bring a claim because he has not alleged that he has suffered an actual or
imminent "injury in fact" by these defendants. See Friends of the Earth, 528 U.S. at 180-81
(stating elements of standing). The writs of prohibition and mandamus that Hunter requests do
not provide the relief that Hunter seeks. Missouri v. United States Bankruptcy Court, 647 F.2d
768, 770 n.3 (8th Cir. 1981)("A writ of prohibition affords an expeditious and effective means of
confining an inferior court to a lawful exercise of its prescribed jurisdiction or compelling a court
to exercise its authority."); Will v. United States, 389 U.S. 90, 95 (1967)(stating that a writ of
mandamus "has traditionally been used in the federal coiuts only to confine an inferior coiud to a
lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its
duty to do so.")(internal quotations and citation omitted). Accordingly, Hunter's request for a
writ of prohibition and a writ of mandamus are denied.


Accordingly, it is ORDERED:
    1. Hunters motion for leave to proceed in forma pauperis. Doc. 3, is GRANTED;and

   2. Hunter's claims against nonresident defendants Sioux City Police Department; City of
      South Sioux City Police Department; City of Rogers Police and Chief of Pohce; City of
      Fort Smith Police Department; and Dick Johnson are DISMISSED IN THEIR ENTIRETY
      WITHQUT PREJUDICE because the Court does not have personal jurisdiction over these
       defendants; and


   3. Hunter's claims against the City Police of Sioux Falls; the City Police of Belle Fourche,
      and Every Police Officer Urmamed and Similarly Situated are DISMISSED IN THEER
      ENTIRETY WITHOUT PREJUDICE under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to
      state a claim upon which relief may be granted; and


                                                  12
      4. Hunter's Motion to Appoint Counsel, Doc. 3, is DENIED; and

      5. Hunter's Motion for Temporary Restraining Order and Preliminary Injunction, Docs 1 and
         2, are DENIED; and

   6. Hunter's Motion for Class Certification, Doc. 1., is DENIED; and

      7. Hunter's request for a writ of prohibition and a writ of mandamus are DENIED; and

   8. Plaintiffs shall complete and send to the Clerk ofCourt a separate summons and USM-285
         form for the remaining defendant, City of Watertown, South Dakota. Upon receipt of the
         completed summons and USM-285 form,the Clerk ofCourt will issue the summons. Ifthe
         completed summons and USM-285 form are not submitted as directed, the complaint may
         be dismissed; and


   9. That the United States Marshal Service shall serve the completed summons, together with
      a copy of the complaint and this order, upon the remaining defendant, City of Watertown,
         South Dakota.


Dated this J^^day of October,2018.
                                            BY THE COURT:




                                           \umtiJu(- PixA
                                            thwrence L. Piersol
ATTEST:                                     United States District Judge
MATTHEW W.THIELEN,CLERK

BY:
        (SEAL)        DEPUTY




                                              13
